DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Martin US Patent 4079985 in view of Hideaki JPH09-3969 .
The Martin patent discloses a cab for a lifting truck comprising: 

(claim 1) a frame (see figure 3) including a right front post (31), a left front post(32), a right rear post (34) and a left rear post (33); a side window (door 46 window) rotatable connected to the frame by a first hinge (50) arranged on one of the right and left rear posts;
 a rear window (44) rotatable connected to the frame by a second hinge (note that the widow 44 once horizontally hinged, col. 2 lines 48-57); 
wherein when the side window and the rear window are both opened by rotation relative to their respective first and second hinges, and the same one of the right and left rear posts and airflow path is created generally diagonally across an operator compartment between one of the right and left front posts and an opposite one of the right and left rear posts.

	The claimed invention is distinguishable from Martin by its recitation of the rear window being arranged on the same one of the right and left rear post of the vehicle frame.
	The Hideaki publication in figure 6 discloses a cab for a power machine that includes rear windows 2R and 2L.  The rear windows are for the purpose of ventilating the cab.  As seen in figure 6 the rear windows are mounted on hinges attached to the rear post of the cab frame.  In Martin the rear window of the cab is described as being pivoted about a “horizontal hinging”. The rear window in Martin is hinged for the purpose of improving ventilation in the cab to be used during warm weather, see column 2, lines 48-57. 
	It is deemed to have been obvious to one of ordinary skill in the art to modify the rear window in Martin to be hinged to the vertical right rear post instead of horizontally as taught by Hideaki to reduce the likelihood of the rear window accidentally closing.   Inherently, Martin as 

In regard to claim 2, Martin discloses the frame includes a canopy section (36) and one or more lower sections and wherein the right front post, the left front post, the right rear post and the left rear post extend between the canopy section and the one or more lower sections (mounts 16, see column 2, lines 21- 27). 
In regard to claim 3, Martin discloses a door positioned on a side opposite the side window (see col. 2 lines 58-60).

 In regard to claim 4, Martin discloses a front window (40) extending along at least a portion of a distance between the left front post and right front post. 

In regard to claim 5, Martin discloses a first latch (see unnumbered door/window latch adjacent frame post 31 in figure 2) engageable with the frame proximal one of the right and left front posts on a same side of the cab as the same one of the right and left rear posts to which the side window and rear window are connected by the first and second hinges, the first latch configured to releasably secure the side window to the frame arranged on one of the right and left front posts.

In regard to claim 6, Hideaki discloses a latch on the rear window (see unnumbered door handle on rear window shown in figure 6 of Hideaki) that is engageable with the other rear window door (2R, 2L). It is deemed to have been obvious to one of ordinary skill in the art to further modify the rear window in Martin as modified by Hideaki to include a latch as taught by Hideaki engageable with the cab frame on the window that spans the width of the rear of the power machine (Martin) to securely fix the rear window in place while traveling.

 In regard to claim 7, Martin discloses the side window is connected by the first hinge (50) to the frame arranged on the right rear post (34), and wherein the rear window is connected by the second hinge to the frame arranged on the right rear post (note that the widow 44 once horizontally hinged, col. 2 lines 48-57, an end would be connected at both rear posts).

Allowable Subject Matter
6.	Claims 8-11 are allowed.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612